Citation Nr: 0103140	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-13 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for a 
perforated right tympanic membrane.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1962.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.

Pursuant to post-remand development, an October 1999 rating 
decision granted service connection for tinnitus.  The 
assigned evaluation was 10 percent, effective from November 
1997, the date of the earliest evidence of this disability.  
In addition, a June 2000 rating decision denied compensable 
evaluations for right ear hearing loss and perforated right 
tympanic membrane, and denied service connection for a speech 
abnormality.  In addressing entitlement to a compensable 
evaluation for a perforated right tympanic membrane, the 
rating decision addressed entitlement to an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

The corresponding June 2000 supplemental statement of the 
case (SSOC) noted that the veteran had raised the issues of 
hearing loss, tinnitus and a speech defect.  The SSOC noted 
that since these issues were inextricably intertwined, they 
would all be addressed within the SSOC and recertified to the 
Board for their independent review.  The veteran did not 
submit a Substantive appeal to these new issues.  A November 
2000 VA Form 646 identified only the issue of entitlement to 
a compensable evaluation for a perforated right tympanic 
membrane.  

The Board finds that the issue of entitlement to a 
compensable evaluation for a perforated right tympanic 
membrane is not inextricably intertwined with the issues 
regarding hearing loss, tinnitus and a speech defect.  An 
unfavorable decision regarding the right tympanic membrane 
would not prejudice the veteran's other claims.  As a result, 
the Board will proceed to adjudicate the right tympanic 
membrane claim.

The veteran submitted evidence in January 2001, without a 
waiver of adjudication by the RO.  However, a preliminary 
review of this evidence indicates that it does not address 
the veteran's perforated right tympanic membrane.  
Accordingly, adjudication of the right tympanic membrane 
claim by the Board at this time is proper.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's perforated right tympanic membrane has not 
been shown to be exceptional in nature or result in a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
perforated right tympanic membrane have not been met.  38 
U.S.C.A. § 1155 (West 1991);Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7,4.87, Diagnostic Code 6211 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current noncompensable 
evaluation assigned for his perforated right tympanic 
membrane does not adequately reflect the severity of that 
disability.  Therefore, a favorable determination has been 
requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, in April 1999 the RO requested that 
the veteran provide information and releases of information 
regarding VA or private health care providers, including the 
VA Medical Centers at Cleveland and Chillicothe, Ohio, and 
the Fairfield Lancaster Hospital.  The RO also requested that 
the veteran submit any information as to the nature of his 
retirement due to permanent disability, especially if due to 
his ear disability.  The RO has obtained corresponding 
treatment records.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for a perforated right tympanic 
membrane by a December 1996 rating decision on appeal.  The 
disability was evaluated as noncompensably disabling under 
Diagnostic Code 6211, effective in April 1996.  The 
noncompensable evaluation remains in effect.  

Under the Rating Schedule, a noncompensable evaluation is 
warranted for perforation of the tympanic membrane.  A higher 
evaluation for this disability is not provided.  Diagnostic 
Code 6211.  Accordingly, in this case the preponderance of 
the evidence is against a schedular compensable evaluation 
for the veteran's perforated right tympanic membrane.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.

In light of section 3.321(b)(1), the Board has reviewed the 
record thoroughly, including all VA and private examination 
reports as well as VA treatment reports.  The Board finds no 
evidence of an exceptional disability picture in this case.  
There is no evidence in the claims file of particular 
circumstances that render impractical the application of the 
regular rating criteria, Diagnostic Code 6211.  First, there 
is no evidence in the claims file that the veteran's service-
connected perforated right tympanic membrane has required 
frequent periods of hospitalization.  

In addition, there is no documentary evidence in the claims 
file that because of his service-connected perforated right 
tympanic membrane the veteran has been uniquely economically 
harmed beyond the degree of disability anticipated at the 
current noncompensable evaluation. In this regard, the Board 
recognizes that during a July 1998 videoconference hearing, 
before the undersigned Board member, the veteran testified 
that his right ear problems resulted in speech difficulties 
since he could not hear what he was saying.   The report of a 
May 1996 VA examination indicates that the veteran had been 
retired on disability since 1991.  However, the Board notes 
that the report of a private December 1999 speech pathology 
examination provides that no motor speech abnormalities were 
observed.  In addition, employment records submitted by the 
veteran fail to refer to any illnesses or accidents related 
to the veteran's perforated right tympanic membrane.  

Finally, the Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability. See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran's perforated right tympanic membrane 
is exceptional in nature or causes a marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).  As there 
is no objective evidence showing that the veteran's 
perforated right tympanic membrane has a substantial impact 
on his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, an extraschedular 
evaluation is not for application.


ORDER

An initial compensable evaluation for a perforated right 
tympanic membrane is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

